OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Defendants’ claim concerning the propriety of the charge to the jury is not preserved for review (CPLR 4110-b), as defen*883dant not only failed to object to the court’s instruction, but in fact requested a charge which was substantially the same as the one rendered. Nor can it be said, as a matter of law, that the verdict of the jury, under the instructions given, is unsupported by the record. Defendants’ remaining contentions have been examined and found to lack substantial merit.
On plaintiff’s cross appeal, we find no error in the disallowance of preverdict interest. It is a settled rule that preverdict interest is not obtainable as of right in a libel action (e.g., Wilson v City of Troy, 135 NY 96, 105). Any change in this rule should be effected legislatively, and not judicially (see Purcell v Long Is. Daily Press Pub. Co., 9 NY2d 255, 259).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum; Judge Gabrielli taking no part.
Order affirmed.